DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Ark on 7/1/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method for manufacturing a 13Cr tool coupler, wherein the 13Cr tool coupler consists essentially of 0.01-0.05 wt% carbon, 0.25-0.42 wt% silicon, 0.2-1.0 wt% manganese, 12-14 wt% chromium, 1-3 wt% molybdenum, 4-6 wt% nickel, and a balance of iron inevitable impurities, the method consisting of:
	(1) manufacturing a blank;
	(2) forging the blank and cooling the blank after forging;
	(3) annealing the forged blank at 600-700°C to relieve stress;
	(4) rough machining the blank;
	(5) heating the rough machined blank, and then quenching 
	(6) tempering the quenched blank;
wherefrom the 13Cr tool coupler is manufactured,

wherein the manufactured 13Cr tool coupler has a tempered martensitic structure.

4.	(Currently Amended) The method of claim 1, wherein the rough machined blank is heated to a temperature ranging from 950-1000°C.

5.	(Canceled)
Allowable Subject Matter
Claims 1, 3-4, and 6 are allowed.
Regarding claim 1, the prior art fails to disclose or adequately suggest the method as claimed. In particular, the closest prior art, Koga (US 2002/0164260), as detailed in pp. 4-6 of the Office Action dated 11/16/2020, teaches a method that reads on method steps (1) to (6), a composition that overlaps with the carbon, silicon, manganese, chromium, molybdenum, and iron contents as instantly claimed, as well as a tempered martensite structure.
However, as successfully argued by Applicant in pp. 4-7 of Applicant Arguments/Remarks filed 3/16/2021, Koga does not teach or fairly suggest a nickel content of 4-6 wt%, as required by claim 1. In contrast, Koga teaches a nickel content of 0.5-3.0 wt% ([0041]), which is outside of the instantly claimed range of 4-6 wt% nickel. Furthermore, Koga teaches that “when the content of Ni is greater than 3.0% by weight (in some cases, greater than 1.95% by weight), it may be made impossible to lower the hardness of annealed steel, deteriorating the cold-workability of the steel. This also increases the content of retained austenite, lowering the hardness of hardened steel and raising the solid dissolving temperature of nitride” ([0041]), which teaches away from the nickel content as claimed. In addition, Koga is silent as to the yield strength and tensile strength. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734